Respondents brought action to foreclose labor liens on mining property alleged to belong to the Idaho Hydraulic Corporation. Appellants claimed to own the property. Judgment was awarded respondents, foreclosing their liens on part of the property, that involved in this appeal, and giving them a personal judgment for additional amounts and authorizing a deficiency judgment; also determining that the liens were prior to appellant's ownership. Notice of appeal was not served on the corporation. *Page 724 
If appellants' claim of superior ownership were sustained on reversal or modification (of the judgment as rendered) the respondents' entire judgment would have to be satisfied out of assets of the corporation other than those here involved: thus the corporation would be injured and hence was a party which should have been served even though in default. (Abel v. RobertNoble Estate, 43 Idaho 391, 252 P. 493.)
The appeal is dismissed.
Costs awarded to respondents.
Budge, C.J., and T. Bailey Lee, Wm. E. Lee and Varian, JJ., concur.